DETAILED ACTION
This action is in response to applicant’s amendment received 08/26/2022. Amended claims 1-7 and 9-15 are acknowledged. Claims 1-16 are pending. 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, line 13, “electric heating elements” should read –electric heating element--.
In line 18, in accordance with the amendments filed 08/26/2022, “electric heating means” should read –electric heating element--.
Regarding claims 2-8, the claims are objected by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US 9,680,190).
Regarding claim 1, Xia discloses: 
a temperature regulating device (fig. 1) configured for regulating the temperature of a drive battery (9) of an electric drive in a vehicle [abs., lines 1-2] comprising: 
a temperature regulating circuit (see annotated fig. 1-XIA, page 3) having: 
a battery flow-through section (the pack where battery -9- is) (fig. 1) that is in thermal contact with the drive battery (9) [col. 4, lines 64-65]; 
a cooling flow-through section (2) that is in thermal contact with an ambient heat exchanger (2 plus 3) [col. 5, lines 57-60] (fig. 1); and 
piping sections for connecting the temperature regulating circuit (fig. 1) and the temperature regulating device (clearly seen annotated fig. 1-XIA, page 3); 
wherein 
the temperature regulating device (fig. 1) includes: 
an electric pump assembly (1) with a pump housing (the body of the vehicle) for circulating a liquid heat transfer medium [col. 5, lines 35-36; col. 5, lines 50-52; col. 6, lines 15-22]; 
electric heating element (7) for heating the heat transfer medium (figs. 1 and 5) [col. 6, lines 26-32]; and 
temperature regulation control system (22) having: 
a pump control section configured to control a pumping power [col. 5, lines 22-27]; and 
a heating control section configured to control a heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control system -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating element -7-. See also, col. 5, lines 22-27); 
wherein
a heating flow-through section for the temperature regulating circuit, which is in thermal contact with the electric heating element (7), is arranged inside the pump housing (the body of the vehicle) (see annotated fig. 1-XIA, below).

    PNG
    media_image1.png
    484
    791
    media_image1.png
    Greyscale


Regarding claim 2, Xia discloses: 
the temperature regulation control system (22) is configured to control the pumping power [col. 5, lines 22-27] and the heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control system -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating system -7-. See also, col. 5, lines 22-27) depending on a temperature of the drive battery detected by a battery temperature sensor (23) [col. 5, lines 22-27].
Regarding claim 3, Xia discloses:
an inlet temperature sensor (23) for detecting a temperature of the heat transfer medium inside a flowed-through section of the pump housing (the body of the vehicle) being arranged upstream of the heating element (7) (clearly seen in fig. 1).
Regarding claim 4, Xia discloses:
an outlet temperature sensor (23) for detecting a temperature of the heat transfer medium inside a flowed-through section of the pump housing (the body of the vehicle) being arranged downstream of the heating element (7) (clearly seen in fig. 1).
Regarding claim 6, Xia discloses:
the cooling flow-through section (2) additionally comprises an electric fan (3) (fig. 1) for assisting the ambient heat exchanger (2 plus 3), and the temperature regulation control system (22) includes a cooling control section configured to control a fan power [col. 5, lines 14-27].
Regarding claim 7, Xia discloses:
the temperature regulating circuit additionally comprises a switchable bypass flow-through section (through valve -10-) for bypassing the cooling flow-through section (2) (see annotated fig. 1-XIA, page 3), and the temperature regulation control system (22) includes a bypass control section (through valve -10-) configured to switch the temperature regulating circuit between the cooling flow-through section (2) and the bypass flow-through section [col. 5, lines 22-27].
Regarding claim 9, Xia discloses: 
a device arrangement in a temperature regulating system (fig. 1) configured for regulating the temperature of a drive battery (9) of an electric drive in a vehicle [abs., lines 1-2], comprising:
an electrically driven pump assembly (1) with a pump housing (the body of the vehicle) for circulating a liquid heat transfer medium [col. 5, lines 35-36; col. 5, lines 50-52; col. 6, lines 15-22];
a temperature regulating circuit (see annotated fig. 1-XIA, page 3) having: 
a battery flow-through section (the pack where battery -9- is) (fig. 1) that is in thermal contact with the drive battery (9) (through internal cooling pipelines) [col. 4, lines 64-65]; 
a cooling flow-through section (2) that is in thermal contact with an ambient heat exchanger (2 plus 3) [col. 5, lines 57-60] (fig. 1); 
a heating flow-through section that is in thermal contact with an electric heating element (7); and
piping sections for connecting the temperature regulating circuit (fig. 1) and the pump assembly (1) (clearly seen in annotated fig. 1-XIA, page 3); 
wherein the pump housing (the body of the vehicle) of the pump assembly (1) includes a temperature regulation control system (22) having: 
a pump control section configured to control a pumping power [col. 5, lines 22-27]; and 
a heating control section configured to control a heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control system -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating element -7-. See also, col. 5, lines 22-27); and
the heating flow-through section of the temperature regulating circuit is arranged inside the pump housing (the body of the vehicle) (see annotated fig. 1-XIA, page 3).
Regarding claims 10-12 and 14-15, please refer to the rejections of claims 2-4 and 6-7, above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia.
Regarding claim 5, Xia does not explicitly disclose: 
an electrical connector being arranged extending out of the pump housing (the body of the vehicle), which provides a common interface for control sections of the temperature regulation control system (22) to additional temperature sensors (the other temperature sensors -23- seen in figure 1) [col. 5, lines 12-27] (it is noted, however, that the temperature regulation control system -22- controls the additional temperature sensors -23- to perform decisions according the sensors signals, col. 5, lines 12-27; in order to so perform, interfaces between the control system -22- and the sensors -23- must be present. It would have been an obvious matter of design choice to have the interface being arranged extending out of the pump housing, since the location of the interface doesn’t change their function, and applicant has not disclosed that having the electrical connector interface extending out of the pump housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the interface arranged in other manners.  
Regarding claim 8, Xia discloses: 
the heating flow-through section being formed by a pump chamber (the chamber of the actual housing of the pump -1-) (see annotated fig. 1-XIA, page 3), but does not disclose the pump being a centrifugal pump type. However, the examiner takes official notice that centrifugal pumps are one of the most commonly coolant pumps used in thermal systems for vehicles due to their high efficiency and compact design. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the heating flow-through section being formed by a pump chamber of a centrifugal pump type in order to optimize efficiency of the temperature regulating circuit.
Regarding claim 13, please refer to rejection of claim 5, above.
Regarding claim 16, please refer to rejection of claim 8, above.

Response to Arguments
The interpretation of claims 1-7 and 9-15 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
In page 10, Applicant argues that “the last feature of claim 1…discloses that a heating flow-through section for the temperature regulating section is arranged inside the pump housing,” and that “as can be taken from the description and fig. 1, this means that the heating flow-through section is physically arranged inside the pump housing, thus being in contact with the flow-medium inside the pump housing.”
In response, the broad language of the claim does not prevent the examiner from construing the broad term “pump housing” as referring to any housing containing a pump. Further, figure 1 of the instant description is considered schematic and therefore it does not need to be interpreted literally. 
Also in page 10, Applicant argues that “the cooling system of Xia uses a rather standard arrangement in which a heat exchanger 8 and a PTC heater 7 are arranged in the same cooling system as the two pumps 1, 15.”; that “they are…not within the housing(s) of said pumps 1, 15.”; and that “…obviously makes no sense” that “the Examiner construes the entire vehicle body to be the pump housing…as it would mean that all other parts inside the vehicle body are also within the pump housing.”
In response, Xia’s heat exchanger 8 and PCT heater 7 are clearly arranged inside the vehicle’s body. Here, again, the broad language of the claim allows for broad interpretations of the different components of the vehicle.
Also in page 10, Applicant argues that “it is clear from the present application that the pump housing 11 is a physical boundary, where a connection to the outside only exists through medium flow lines and electrical lines.” citing par. 0056 of the published application to provide the example of a temperature sensor which is suitable for this purpose being provided in the present embodiment both “by means of an inlet temperature sensor in a pump inlet of the pump housing 11 and also by means of an outlet temperature sensor 14 in a pump outlet of the pump housing 11.”
In response, it is noted that the features upon which applicant relies (“an inlet temperature sensor in a pump inlet of the pump housing 11 and also by means of an outlet temperature sensor 14 in a pump outlet of the pump housing 11”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this respect, the device of Xia structurally meets the invention as claimed.
Finally, also in page 10, Applicant argues that “Xia provides no motive to arrange a heating flow-through section inside the pump housing.”
Examiner respectfully disagrees. Xia does not need to provide motivations to arrange a heating flow-through section inside the pump housing since Xia is not relying on additional teachings reference(s) to produce the claimed invention. Furthermore, as explained in the rejection above, Xia clearly discloses a heating flow-through section inside the vehicle’s body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763